


110 HR 3245 IH: To redesignate the Dryden Flight Research Center as the

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3245
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Calvert (for
			 himself, Mr. McCarthy of California,
			 Mr. McKeon,
			 Mr. Schiff,
			 Mr. Jordan of Ohio,
			 Mrs. Capps,
			 Ms. Zoe Lofgren of California,
			 Ms. Bordallo,
			 Mr. Dreier,
			 Mr. Herger,
			 Mr. Rohrabacher,
			 Mr. Campbell of California,
			 Mr. Doolittle,
			 Mr. Nunes,
			 Mr. Lewis of California,
			 Mr. Gary G. Miller of California,
			 Mr. Daniel E. Lungren of California,
			 Mr. Radanovich,
			 Mr. Gallegly,
			 Mr. Berman,
			 Mr. Royce,
			 Mrs. Bono,
			 Mr. Issa, Mr. Bilbray, Mr.
			 Hobson, Mr. Boehner,
			 Mr. LaTourette,
			 Mr. Regula,
			 Mr. Lampson,
			 Mr. Hall of Texas,
			 Mrs. Schmidt,
			 Mr. Cardoza,
			 Mr. Costa, and
			 Mr. Feeney) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To redesignate the Dryden Flight Research Center as the
		  Neil A. Armstrong Flight Research Center and the Western Aeronautical Test
		  Range as the Hugh L. Dryden Aeronautical Test Range.
	
	
		1.Redesignation of Dryden
			 Flight Research Center
			(a)RedesignationThe
			 National Aeronautics and Space Administration (NASA) Hugh L. Dryden Flight
			 Research Center in Edwards, California, is redesignated as the NASA Neil
			 A. Armstrong Flight Research Center.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the flight research
			 center referred to in subsection (a) shall be deemed to be a reference to the
			 NASA Neil A. Armstrong Flight Research Center.
			2.Redesignation of
			 Western Aeronautical Test Range
			(a)RedesignationThe National Aeronautics and Space
			 Administration (NASA) Western Aeronautical Test Range in California is
			 redesignated as the NASA Hugh L. Dryden Aeronautical Test
			 Range.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the test range referred to in subsection (a) shall be deemed
			 to be a reference to the NASA Hugh L. Dryden Aeronautical Test
			 Range.
			
